PER CURIAM.
This appeal arises from an adjudication order entered by Judge Joseph E. Setzer, Jr. and from a dispositional order entered by Judge David B. Brantley. Respondent T.R.B. was adjudicated delinquent and was sentenced to twelve months' probation under the supervision of a juvenile court counselor. The Court of Appeals held that respondent's confession was obtained in violation of N.C.G.S. § 7B-2101 and reversed and remanded the case for a new adjudication hearing. Judge Wynn wrote separately, "concurring in part, dissenting in part," with the majority's opinion. In re T.R.B., 157 N.C.App. 609, 623, 582 S.E.2d 279, 288 (2003).
The State, through the Attorney General, appealed to this Court pursuant to N.C.G.S. § 7A-30(2), and this Court granted the State's petition for discretionary review as to additional issues. We have now determined that the petition for discretionary review as to additional issues was improvidently allowed. Additionally, because Judge Wynn concurred with the Court of Appeals' majority opinion on all substantive grounds and merely raised an additional issue for consideration, the State's appeal pursuant to N.C.G.S. § 7A-30(2) is hereby dismissed.
APPEAL DISMISSED; DISCRETIOARY REVIEW IMPROVIDENTLY ALOWED.